The following opinion was filed May 7, 1974.
Per Curiam
(on motion for rehearing). The briefs upon rehearing indicate that we might not have made clear the rationale of our decision.
Upon Holytz v. Milwaukee (1962), 17 Wis. 2d 26, 115 N. W. 2d 618, we abolished all forms of governmental *660aimmunity for negligence, retaining it only when the governmental body was engaged in either a judicial or legislative activity. Holytz, page 40.
Under Firkus v. Rombalski (1964), 25 Wis. 2d 352, 358, 130 N. W. 2d 835, we held that whether a town chose to erect a traffic sign was a legislative matter — and there was governmental immunity in respect to the locating of the sign. Once the decision is made and the sign is erected, the legislative function is terminated and the doctrine of Holytz that imposes liability for want of ordinary care takes over. A sign once erected by legislative action must be properly maintained, and the failure to properly maintain it may be negligent. Firkus contained that element of the present decision, i.e., failure to maintain a sign once erected is negligence. In Firkus, an additional matter was discussed — the reliance of one who was a regular user of the road that the stop sign on the intersecting street was properly maintained. That element of reliance is not present in this case. In Firkus, the reliance of the user of the highway that the sign would be there was an element of causation.
The question of reliance is not in the present decision. Here the allegation the town failed to maintain a sign that had been erected was sufficient to spell out a demurrer proof cause of action.
The dissent is correct in stating that the case does not come within the element of reliance utilized by this court in reaching its decision in Firkus. We hold only that the failure to maintain a sign once erected is negligence. Whether such negligence was a substantial factor in causing the damages remains a question for the jury.